Citation Nr: 1729269	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to March 29, 2004 for service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to October 5, 2009 for service connection for left foot pes planus, to include whether clear and unmistakable error (CUE) is present in a September 1971 rating decision.

5. Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for PTSD.

6.  Entitlement to a higher initial disability rating (or evaluation) for left foot pes planus, in excess of 0 percent from October 5, 2009 to September 30, 2015, and in excess of 20 percent from September 30, 2015.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1965 to September 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from October 2008, October 2010, November 2010, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

With respect to the issues related to the service-connected PTSD currently on appeal (earlier effective date and higher initial disability rating), said issues involve a long procedural history warranting additional explanation.  A claim for service connection for PTSD was received in January 2001.  A May 2002 rating decision, in pertinent part, denied service connection for PTSD.  A claim to reopen service connection for PTSD was received in March 2004.  A December 2004 rating decision declined to reopen service connection for PTSD.  

A September 2008 Board decision found that new and material evidence had not been received to reopen the claim for service connection for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court vacated the September 2008 Board decision pursuant to a Joint Motion for Remand.  The parties requested that the Court vacate the Board's decision on the basis of agreement that VA failed to develop the information provided by the Veteran in a January 2003 PTSD stressor statement as required by VA's duty to attempt to obtain records in the custody of a federal department or agency pursuant to 38 C.F.R. § 3.159(c) (2016).

In March 2010, the Board remanded the issue of whether new and material evidence had been received to reopen service connection for PTSD for additional development, specifically for the agency of original jurisdiction (AOJ) to attempt to corroborate the claimed stressors through the appropriate channels, including the U.S. Army and Joint Services Records Research Center (JSRRC).  After verifying one of the claimed stressors and affording the Veteran a VA examination, a November 2010 rating decision granted service connection for PTSD and assigned a 30 percent initial disability rating effective March 29, 2004 (the date the claim to reopen service connection for PTSD was received by VA).  In November 2011, the Veteran filed a notice of disagreement with the initial disability rating and effective date assigned.  

In an April 2016 substantive appeal (on a VA Form 9), the representative requested that the issue of an effective date prior to March 29, 2004 be remanded to the AOJ for issuance of a supplemental statement of the case that considered the requirements of 38 C.F.R. § 3.156(b) and (c) in determining whether an earlier effective date is warranted.  Pursuant to the decision below, service connection for PTSD is granted from January 26, 2001 (the date of the original claim for service connection for PTSD was received by VA).  As such, the contention that 38 C.F.R. § 3.156(b) or (c) were not considered properly by the AOJ is rendered moot.   

With respect to the other issues on appeal, a claim for service connection for bilateral hearing loss and tinnitus was received in October 2007.  The October 2008 rating decision denied service connection for bilateral hearing loss and tinnitus.  

A claim for service connection for left foot pes planus was received in October 2009.  The October 2010 rating decision granted service connection for left foot pes planus and assigned a noncompensable (0 percent) initial disability rating effective October 5, 2009 (the date the service connection claim was received by VA) and denied an effective date earlier than October 5, 2009 for the grant of service connection.  A January 2016 rating decision granted a 20 percent rating for left foot pes planus effective September 30, 2015 (the date of a VA examination), creating "staged" initial disability ratings.   

In October 2011, the Veteran filed a notice of disagreement with the initial disability rating and effective date assigned for the grant of service connection for left foot pes planus, including alleging CUE in a September 1971 rating decision for failing to separately grant service connection for left foot pes planus.  The Board has recharacterized the issue on appeal to reflect that the appeal for an earlier effective date for service connection for left foot pes planus encompasses a claim of CUE in the September 1971 rating decision.  

In an April 2016 substantive appeal (on a VA Form 9), the representative contended that the issues of higher initial ratings and an earlier effective date for left foot pes planus were not properly addressed.  Review of the January 2016 statement of the case includes readjudication of both issues by the AOJ.  Other then this conclusory statement, the representative has not provided any argument or evidence of error by the AOJ in the January 2016 statement of the case.  As such, these issues are properly before the Board.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In a May 2010 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing at the local RO in Cleveland, Ohio before a Veterans Law Judge (Travel Board hearing).  A hearing confirmation form received in August 2014 notes that the Veteran withdrew the hearing request.  The request is withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R.	 § 20.704(d) (2016).  

The issues of an effective date prior to October 5, 2009 for service connection for left foot pes planus, to include whether CUE is present in a September 1971 rating decision, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service. 

2.  Symptoms of the currently diagnosed bilateral sensorineural hearing loss have been continuous since service.

3.  The tinnitus is causally related to the bilateral hearing loss.

4.  The Veteran filed a claim for service connection for PTSD received by VA on January 26, 2001 that was denied in a May 2002 rating decision. 

5.  In November 2002, the Veteran filed a notice of disagreement with the May 2002 rating decision and a statement of the case was issued in March 2003, but the Veteran did not submit a substantive appeal or otherwise perfect the appeal of the decision to the Board.  

6.  The Veteran filed a claim to reopen service connection for PTSD received by VA on March 29, 2004.

7.  A November 2010 rating decision granted service connection for PTSD and assigned an effective date of March 29, 2004. 

8.  In March 2010, VA received relevant official service department records that existed and were obtainable but were not associated with the claims file when VA first decided the claim in May 2002. 

 9. The November 2010 rating decision granting service connection for PTSD was based in part on the receipt of the service department records.

10.  No claim for service connection for PTSD was received prior to January 26, 2001.

11.  For the entire initial rating period from January 26, 2001, the Veteran's PTSD have more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, depression, a history of panic attacks, irritability, chronic sleep disturbance with nightmares, hypervigilance, exaggerated startle response, suspiciousness, intrusive thoughts, difficulty concentrating, disturbances of motivation and mood, one instance of suicidal ideation in 2002 without intent or plan, and difficulty in establishing and maintaining effective work and social relationships. 

12.  For the entire initial rating period from January 26, 2011, the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.

13.  For the initial rating period from October 5, 2009 to September 30, 2015, the Veteran's left foot pes planus has more nearly approximated severe symptomatology, to include objective evidence of a marked pronation, pain, stiffness, decreased longitudinal arch height on weight-bearing, and difficulty standing or walking for a sustained period of time.  

14.  For the initial rating period from October 5, 2009 to September 30, 2015, the Veteran's left foot pes planus has not more nearly approximated pronounced symptomatology. 

15.  For the initial rating period from September 30, 2015, the Veteran's left foot pes planus more nearly approximated pronounced symptomatology, to include marked pronation, pain on manipulation and use accentuated, pain on weight-bearing and nonweight-bearing, decreased longitudinal arch height on weight-bearing, and difficulty standing or walking for a sustained period of time with symptoms not improved by orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

3.  The criteria for an effective date of January 26, 2001, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(c), 3.159, 3.400 (2014 and 2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met for the entire initial rating period from January 26, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

5.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from October 5, 2009 to September 30, 2015, the criteria for an initial disability rating of 20 percent, but no higher, for left foot pes planus have been met subject to the limitations of combined ratings and the amputation rule.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5276 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from September 30, 2015, the criteria for an initial disability rating of 30 percent, but no higher, for left foot pes planus have been met subject to the limitations of combined ratings and the amputation rule.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board grants service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.  The Board is remanding the issues of an effective date earlier then October 5, 2009 for service connection for left foot pes planus and entitlement to a TDIU.

With respect to the appeal for an earlier effective date for service connection for PTSD, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

With respect to the issues of higher initial disability ratings for PTSD and left foot pes planus, in this case, notice was provided to the Veteran in May 2004 and June 2010, prior to the initial adjudication of the claims (to reopen service connection for PTSD and for service connection for left foot pes planus) in December 2004 and October 2010, respectively.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  While the May 2004 notice letter did not detail VA's practices in assigning disability ratings and effective dates, these issues come before the Board on appeal from the decisions which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A.	 § 5103(a) notice for the service connection claims that were granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, private audiology and psychiatric assessments, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2001, June 2010, and October 2015 with respect to PTSD and in August 2010 and September 2015 with respect to the left foot pes planus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

In an October 2011 notice of disagreement, with respect to the issue of a higher initial disability rating for left foot pes planus, the Veteran contended that the August 2010 VA examination report was inadequate and VA's duty to assist requires a retrospective opinion.     

In an April 2016 substantive appeal (on a VA Form 9) with respect to the issue of an initial disability rating in excess of 30 percent for PTSD, the representative contended that the October 2015 VA examiner did not review the claims file, but rather limited review to the "VA e-folder" and did not discuss treatment records.  The representative contended that the VA examiner, while noting that the Veteran had learned to manage some of the PTSD symptoms, did not discuss what means were used or identify which symptoms were being referred to.  

The representative further contended that the 2010 and 2015 VA examination reports are inadequate for rating purposes because the reports do not adequately reflect the Veteran's symptoms prior to 2010 and, as such, do not provide a basis for the rating prior to that time.  The representative contended that the VA examination reports do not adequately discuss the evidence prior to 2004 even though this is an appeal of an initial rating where the PTSD history is relevant to an original rating.  The representative contended that the VA examinations fail to "make the evaluation required in light of the PTSD rating criteria" and contended that the examination reports do not provide a basis to evaluate the level of disability caused by PTSD as contemplated by Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the representative has expressed disagreement with multiple VA examiners' findings, neither the representative nor the Veteran has provided a specific reasons to call into question the professional competence of the VA examiners; therefore, the VA examiners are presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  

With respect to the contention that the August 2010 VA examination report (for the left foot pes planus) was inadequate or that a retrospective opinion is necessary, neither the Veteran nor representative has provided specific evidence or reasons to support such contention.  Review of the August 2010 VA examination report reflects that the VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  

Further, while, in some cases, retrospective opinions may be warranted to determine the severity of a veteran's disability during the course of the appeal, the Board finds that there is sufficient evidence of record prior to and during the appeal period to assess the severity of the left foot pes planus.  The evidence of record includes VA examination reports dating from the 1970s until present time as well as the Veteran's reported pes planus symptoms throughout the appeal period.  Cf. Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Further, with respect to the left foot disorder, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the criteria of 38 C.F.R. § 4.59 applies in foot disabilities involving painful motion.  The Court's holdings in Correia and Southall-Norman stand for the proposition that 38 C.F.R. § 4.59 can serve as the basis for assigning a compensable disability rating for musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements  

The September 2015 VA examination report includes assessment of functional loss and limitation of motion of both feet with pain on weight-bearing and nonweight-bearing.  While the examination report does not include specific range of motion measurements, as discussed in detail below, the Board has assigned disability ratings for the left foot pes planus under Diagnostic Code 5276 that are in excess of the minimum compensable (10 percent) disability rating potentially available by applying the principles of 38 C.F.R. § 4.59 to the pes planus diagnostic code rating criteria.  As such, the Board finds that additional examination is not required to obtain specific range of motion measurements for the left foot pes planus.

Turning to the June 2010 and October 2015 VA psychiatric examination reports (for PTSD), with respect to the contention that the October 2015 VA examiner did not review the claims file, in this case, the claims file is wholly housed on VA's electronic database system (VBMS) and there is no paper file for the examiner to review and the examiner noted review of the electronic file.  With respect to the contention that the October 2015 VA examiner did not review or discuss treatment records, the October 2015 VA examination report specifically notes that the VA examiner reviewed the (electronic) claims file and that the Veteran "declined to enter treatment" (the implication of which is there were no additional treatment records to discuss).  Neither the Veteran nor the representative has provided specific evidence or reasons to support the contention that relevant records were not reviewed in connection with the October 2015 VA examination.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).      

With respect to the contention that the 2010 and 2015 VA examination reports do not adequately reflect the Veteran's symptoms prior to 2010, the Board finds that there is extensive evidence of record detailing the symptoms and impairment caused by the PTSD throughout the entire appeal period, including a November 2001 VA psychiatric examination report, a September 2007 private psychological assessment, and VA treatment records dated throughout the appeal period.  

Despite the contention that the VA examination reports do not adequately discuss the evidence prior to 2004 or prior to the effective date, the November 2001, June 2010, and October 2015 VA examination reports all provide detailed psychiatric histories and evaluations.  Further, the Board has not just relied on the examination reports, but has relied on all evidence of record relevant to rating the PTSD, including VA treatment records reflecting psychiatric treatment from the 1990s onward, the September 2007 private psychological assessment, and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Similarly, it is for the Board - and not the VA examiners - to evaluate the level of social and occupational impairment associated with the PTSD symptoms in determining the propriety of the assigned disability rating.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.     

Based on the above, the Board finds that the VA examination reports with respect to PTSD and left foot pes planus, taken together with the other evidence of record, are thorough and adequate and provides a sound basis upon which to base a decision with regard to the initial rating issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical and psychiatric examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes. 

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for Bilateral Hearing Loss and Tinnitus 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral hearing loss and tinnitus.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2016).  Further, the Court has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system.  See Fountain v. McDonald,	 27 Vet. App. 258, 271 (2015).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) apply to both service connection issues decided herein.

For a chronic disease such as hearing loss and tinnitus, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system and malignant tumors, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.	 § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran essentially contends that he developed bilateral hearing loss and tinnitus during service due to in-service exposure to acoustic trauma with the hearing loss and tinnitus continuing since service separation.  The Veteran contends that he was subject to many traumatic acoustic events during service that damaged the hair cells in the ears.  See October 2008 written statement, May 2010 substantive appeal (on a VA Form 9).  Specifically, the Veteran states that he experienced acoustic trauma during service from in-service noise exposure from gunfire, bombs, mortars, and grenades in close proximity while stationed in Vietnam.  See March 2008 written statement, September 2015 VA treatment record.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See September 2015 VA examination report; see also 38 C.F.R. § 3.385.  The evidence of record also demonstrates that the Veteran has a current tinnitus disability.  At the September 2015 VA examination, the Veteran reported constant tinnitus.  See Charles v. Principi,	 16 Vet. App. 370, 374 (2002) (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure from gunfire, bombs, mortars, and grenades while stationed in Vietnam.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since separation.  

The evidence of record does not reflect that audiometric testing was performed at the Veteran's entrance into active service in October 1965.  The Veteran reports that only a whisper voice test was administered at the time of enlistment.  See October 2008 written statement.  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).   

Between January 1, 1967 and December 31, 1970 audiometric results in service department records were reported using either American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Because it is unclear which standards were applied at the time of the Veteran's separation from active service (in September 1967), the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards with the ISO-ANSI converted results marked by parenthesis.  Audiometric testing conducted at the September 1967 service separation physical examination reflects the following auditory thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15) 
5 (15)
X
10 (15)
LEFT
10 (25)
5 (15)
10 (20)
X
10 (15)

The September 1967 audiometric test results indicates converted audiometric measures outside the "normal" hearing range in both ears.  See 38 C.F.R. § 3.385; see also Hensley at 157 (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  

Service treatment records do not contain any other complaints, symptoms, diagnoses or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board finds that the Veteran has provided credible statements as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  A September 2007 private audiology report notes that the Veteran reported a history of acoustic trauma due to service.  A September 2015 VA treatment record (prepared in connection with the September 2015 VA examination report) notes that the Veteran reported that the bilateral hearing loss first started around 1970 (within one year of service separation).  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  Further, while the Veteran has also reported some post-service noise exposure in a machine shop, see e.g., December 2011 VA treatment record, the Veteran has consistently indicated that hearing protection was warn in connection with such noise exposure.

The Veteran was afforded a VA examination in September 2015 to assist in determining the nature and etiology of the bilateral hearing loss.  Review of the September 2015 VA examination report reflects that the VA examiner's negative nexus opinion is based, in large part, on the inaccurate fact that audiometric testing revealed hearing within normal limits in both ears at the time of service separation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Additionally, service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service.  See Hensley at 159; see also 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  As such, the Board accords the September 2015 VA examination report low probative weight.

Further, in a February 2008 medical opinion report, Dr. V.L. opined that noise exposure experienced by the Veteran during service could, at least in part, have contributed to the current bilateral hearing loss.  Dr. V.L. noted that the Veteran was exposed to high levels of noise exposure during service without the use of proper hearing protection.   

The Board finds the Veteran's assertions of the onset of bilateral hearing loss during service and the reports of bilateral hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnoses, and February 2008 private audiologist's positive nexus opinion, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of entitlement.

Finally, with respect to the issue of service connection for tinnitus, the September 2015 VA examiner opined that the tinnitus is at least as likely as not a symptom associated with the bilateral hearing loss because tinnitus is known to be a symptom associated with hearing loss.  Based on the above, and resolving reasonable doubt in favor of the Veteran, service connection for tinnitus as secondary to the service-connected bilateral sensorineural hearing loss disability (granted herein) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The grant of secondary service connection renders moot all other theories of entitlement.

Earlier Effective Date for PTSD

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For claims received prior to March 24, 2015, as in this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014 and 2016).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2). 

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  The prior denial is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.

The Veteran asserts that the RO should have assigned an earlier effective date than March 29, 2004 for the award of service connection for PTSD.  Specifically, in an April 2016 substantive appeal (on a VA Form 9), the representative contended, in pertinent part, that the effective date should be the date the original claim for service connection was received by VA in January 2001.  The representative contended that, because the Veteran had provided sufficient information for VA to identify and obtain relevant service department records that existed and were obtainable when it initially denied service connection for PTSD and the November 2010 rating decision granting service connection for PTSD was based in part on the receipt of service department records, specifically a daily staff journal noting a mortar attack resulting in wounded personnel, an effective date of the original date of claim (January 26, 2001) was warranted pursuant to 38 C.F.R. § 3.156(c). 

In a January 2003 written statement, the Veteran detailed multiple stressors related to service in the Republic of Vietnam including an attack on the base while on guard duty in Qui Nhon between January and February 1967.  The AOJ requested and received additional service department records in March 2010 from the JSRRC in an attempt to verify the claimed stressors.  A March 2010 response from the JSRRC indicated that a February 1967 daily staff journal notes a mortar attack on Qui Nhon while the Veteran was stationed there that resulted in four U.S. personnel being wounded.  A June 2010 VA memorandum notes that the description of the Veteran's stressors was supported by research finding sufficient evidence to corroborate the Veteran's accounts of the in-service events. 

Based on the receipt of the additional relevant service department records (i.e., the February 1967 daily staff journal), the Veteran was afforded a VA examination in June 2010 to address the PTSD.  The VA examiner provided a positive opinion based on the verified combat stressor.  The November 2010 rating decision granted service connection for PTSD based on the verified stressor and the June 2010 VA examination report.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  In this case, the Board finds that when the AOJ received relevant official service department records, which were not previously of record, reconsideration of the claim was warranted.  Additionally, the November 2010 rating decision shows that the RO granted service connection for PTSD, in part, based on the receipt of the additional service records. 

Because VA received relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, reconsideration of the original January 2001 claim for service connection is warranted.  See 38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  The claim for service connection for PTSD was received by VA on January 26, 2001.  The Board further finds that entitlement to service connection arose at least as early as January 26, 2001.  A February 2000 VA treatment record and the November 2001 VA examination report note diagnoses of PTSD.  For these reasons, the Board finds that an earlier effective date of January 26, 2001, the date of receipt of the original claim for service connection for PTSD, is warranted.  38 C.F.R. § 3.156(c)(3).     

Further, the Board finds that the Veteran is not entitled to an effective date prior to January 26, 2001 for the grant of service connection for PTSD.  The earliest evidence of any kind associated with the act or intention of filing a service connection claim for PTSD is the January 2001 informal claim.  VA regulations do not provide for an effective date earlier than the date the January 2001 informal claim was received by VA.  Id.  

Disability Rating Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  With respect to the PTSD, the Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.  With respect to the left foot pes planus, the Board finds that "staged" ratings of 20 percent from October 5, 2009 to September 30, 2015 and 30 percent from September 30, 2015 (the date that it is ascertainable the Veteran is entitled to the higher rating) are warranted.

Initial Rating for PTSD

The Veteran is in receipt of a 30 percent disability rating for PTSD from March 29, 2004 (the date the claim to reopen service connection was received by VA) under 38 C.F.R. § 4.130, Diagnostic Code 9411.  An effective date of January 26, 2001 for the grant of service connection for PTSD is assigned pursuant to this decision.  As such, an initial disability rating for the rating period from January 26, 2001 to March 29, 2004 will be assigned herein. 

A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.
	
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for depression.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio, 713 F.3d at 117, the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Throughout the course of the appeal, the Veteran has contended generally that the PTSD has been manifested by more severe symptoms than those contemplated by the 30 percent disability rating assigned.  In a January 2006 substantive appeal (on a VA Form 9), the Veteran contended that the PTSD should be rated as 100 percent disabling.  The Veteran reported experiencing flashbacks and bad dreams since service in Vietnam and that all doctors wanted to do was prescribe more psychiatric medication.  In an April 2016 substantive appeal (on a VA Form 9), the representative contended that the symptoms associated with the Veteran's PTSD reflect occupational and social impairment with deficiencies in most areas and contended that a 70 percent disability rating should be assigned.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from January 26, 2001, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.  

VA treatment records associated with the claims file note that the Veteran reported anxiety, chronic sleep disturbance with nightmares, flashbacks, and intrusive thoughts.  The Veteran's mood is often noted as anxious and/or dysphoric.  The treatment records indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and the Veteran consistently denied suicidal thought (except for one episode of ideation in 2002), intention, or plan, homicidal thought, intent, or plan, hallucinations, or delusions. 

A September 1998 private treatment record notes a history of anxiety and panic attacks.  An April 1999 VA treatment record notes that the Veteran reported panic attacks relative to work and some sleep problems.  A July 1999 VA treatment record notes that the Veteran reported anger towards his boss.  A February 2000 VA treatment record notes that the Veteran reported being irritable and easily upset, frequent dreams of Vietnam, and increased conflict between himself and his spouse and youngest child as well as associated with his job.  Affect was constricted with the Veteran appearing anxious and tense.  

A November 2001 VA examination report notes that the Veteran reported sleep impairment with nightmares causing him to wake up feeling stressed, irritable, and depressed.  The examination report notes that the Veteran was married, employed full-time, and had six close friends.  The Veteran reported leisure activities of gardening, reading the Bible, attending church, and participating in a local veteran service organization.  The Veteran reported that he "want[ed] to kill Asians" and does not "want to be around them," but denied current homicidal ideation.  No evidence of memory impairment, delusions, hallucinations, other disturbed thought processes, or suicidal or homicidal ideation was noted.  Restricted affect and depressed mood were noted.  A GAF score of 60 was assigned. 

May 2002 VA treatment record notes that the Veteran's mood was mildly depressed with reported symptoms of sadness, irritability, low appetite, hopelessness, helplessness, and some suicidal ideation.  The Veteran denied suicidal intent, previous suicide attempts, or any recurrent impulsive behavior.  The Veteran reported intrusive thoughts, flashbacks, and avoidance of crowds and individuals of Asian heritage.  The Veteran reported thoughts associated with individuals of Asian heritage of wanting to "blow them away," but denied any intent to harm others.  The Veteran reported worsening symptoms over the previous six months.  

June 2002 VA treatment records note that the Veteran reported insomnia as well as increased nightmares and flashbacks.  The Veteran reported being dissatisfied with life indicating that he "would rather be dead than continue on" in the same manner, but specifically denied suicidal or homicidal ideation.  The Veteran reported depression associated with not getting along with his spouse and tending to isolate.  Dysphoric mood and sad affect were noted.  A GAF score of 55 was assigned.  

A June 2003 VA treatment record notes that the Veteran's mood was dysphoric and affect sad.  A July 2003 VA treatment record notes that the Veteran had been married twice to his current spouse (divorced and remarried) for 37 years with five children with a GAF score of 55 assigned.  A March 2004 VA treatment record notes that the Veteran reported flashbacks twice a week, restless sleep including one time when he "caught his wife by her arms," and avoiding activities that bring on panic attacks.  

An October 2004 VA treatment record notes that the Veteran reported increased nightmares.  Mood was noted as euthymic.  An October 2005 VA treatment record notes that the Veteran reported occasional, but infrequent PTSD symptoms and continued to be employed full-time.  The Veteran reported enjoying going out on the lake a couple of times the previous summer.  A December 2006 VA treatment record notes that the Veteran reported increased depression and anxiety with increased intrusive dreams and sleep disturbance.  An August 2007 VA treatment record notes increased nightmares and insomnia with any acute psychiatric symptoms. 

A September 2007 private psychological assessment report by Dr. A.A. notes that the Veteran had PTSD symptoms of flashbacks two to three times per week, nightmares and night sweats two to three times per week, daily intrusive daydreams, sense of a foreshortened life, hypervigilance, exaggerated startle response, difficulty expressing love feelings, and avoidance of stimuli associated with the event.  The assessment report notes that the Veteran can get very argumentative and angry, has concentration difficulties, ignores his children, has a strong dislike for foreigners, and is very depressed, nervous, and anxious.  Dr. A.A. noted that psychological test results indicate that the Veteran was currently withdrawing from, avoiding, and alienating himself from other people.  The assessment report notes that the Veteran has few friends and works full time, but is avoiding other people including his children.  A GAF score of 52 was assigned.

A February 2008 VA treatment record notes that the Veteran takes psychiatric medication to manage symptoms of anxiety and sleep impairment.  Mood was euthymic with affect congruent to mood.  September and October 2008 VA treatment records note that the Veteran's mood was mildly anxious and affect was constricted.  The Veteran reported that the psychiatric symptoms were more bothersome since retiring.  

The June 2010 VA examination report notes that the Veteran reported depression and disliking being around people.  The Veteran indicated that he retired two years prior, has no social life, and remains at home most of the time with the only activities outside the home being fishing alone and going on walks.  The Veteran reported panic symptoms/startle response when a helicopter flew over his house.  The Veteran reported dreams, nightmares, and flashbacks two to three times a week.  The Veteran denied suicidal or homicidal ideation or hallucinations.  The Veteran reported anger problems and being upset about everything.  The Veteran and his spouse previously separated for one year, but subsequently remarried and the Veteran endorsed that his current relationship with his spouse and family was good.  The Veteran reported that he does not go out in public other than attending church.  The examination report notes a past altercation between the Veteran and an individual of Japanese heritage.  A GAF score of 55 was assigned.     

May and November 2013 VA treatment record notes that the Veteran was advised to follow up with the mental health clinic for a PTSD group program, but declined.  The May 2013 VA treatment record notes that the Veteran had not been seen for the previous two and one half years. 
 
At the October 2015 VA examination, the Veteran reported increased thoughts and dreams about Vietnam since the 2010 VA examination.  The Veteran reported learning to manage some of the psychiatric symptoms, but continuing to have consistent daily flashbacks.  The Veteran reported a strong distrust for foreigners.  The Veteran reported a "good" relationship with his spouse, but indicated that they argue "everyday."  Since the 2010 VA examination, the Veteran reported a physical altercation with his daughter when she attempted to hit him in the face and he blocked her fist and made contact with her nose.  The Veteran indicated that the police were called because of the physical damage caused to the home by his daughter, but no charges were filed.  

The October 2015 VA examiner notes symptoms of anxiety, suspiciousness, hypervigilance, and exaggerated startle response.  The Veteran's mood was euthymic with congruent affect.  The VA examiner noted that the Veteran endorsed avoidance symptoms, negative beliefs about himself, ongoing difficulties with distorted cognitions about others, hypervigilance, exaggerated startle response, problems concentrating, and nightmares without sleep disturbance.  The VA examiner opined that the PTSD symptoms had not worsened since the 2010 VA examination.  The VA examiner opined that the PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

Based on the above, the Board finds that, for the entire initial rating period, the PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, a history of panic attacks, irritability, chronic sleep disturbance with nightmares, hypervigilance, exaggerated startle response, suspiciousness, intrusive thoughts, difficulty concentrating, disturbances of motivation and mood, one instance of suicidal ideation in 2002 without intent or plan, and difficulty in establishing and maintaining effective work and social relationships, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period, which have ranged from 52 to 60.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The GAF scores assigned throughout the initial rating period reflect a range of moderate impairment and symptoms associated with the PTSD.  The Board finds that the GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate psychiatric symptoms productive of occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); see also 38 C.F.R. § 4.130.   

The October 2015 VA examiner provided a specific assessment of the level of occupational and social impairment due to the Veteran's PTSD (occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) and identified underlying symptomatology and impairments.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examiner's assessment and finds it outweighed by the other the evidence of record showing symptoms more nearly approximating occupational and social impairment with reduced reliability and productivity.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated for any part of the initial rating period.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board finds that the PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the initial rating period.  

The Veteran has not experienced obsessional rituals, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, neglect of personal appearance or hygiene, inability to establish or maintain effective relationships, or spatial disorientation.  The VA treatment records and VA examination reports indicate the Veteran was alert and oriented in all spheres, thought processes were logical, and judgment was intact.  The evidence of record indicates that, while there have been periods of strained relations between the Veteran and his spouse and children, the Veteran reported a generally good relationship with his family and socializing with them.  

The Board finds that, while the Veteran has demonstrated some impaired impulse control during the appeal period, the symptoms of PTSD do not more nearly approximate occupational and social impairment with deficiencies in most areas.  To the extent that the Veteran's PTSD has been manifested by irritability or anger, the evidence of record does not reflect unprovoked irritability with periods of violence (a symptom contemplated by a 70 percent disability rating under Diagnostic Code 9440) or persistent danger of hurting others (a symptom contemplated by a 100 percent disability rating under Diagnostic Code 9440).  The October 2015 VA examination report notes one altercation between the Veteran and his daughter (that appears to have been instigated by the daughter), but the evidence of record does not reflect the Veteran has engaged in acts of violence.  Further, despite expressing distrust and dislike of foreigners, the Veteran has consistently denied homicidal ideation, intent, or plan.  

An irritable mood is "a mood that is easily annoyed or provoked to anger."  Dorland's Illustrated Medical Dictionary 1179 (32nd ed. 2012).  Anxiety (a symptom contemplated by the 30 percent rating criteria) can manifest as irritability.  See DSM-5 123 (2013).  The Board finds that the degree of irritability noted in the record does not more nearly approximate the criteria for a 70 or 100 percent rating, but rather reflects a lesser degree of social and occupational impairment.   

Next, May 2002 VA treatment records note an instance of suicidal ideation without intent or plan (a symptom contemplated by a 70 percent disability rating under Diagnostic Code 9440) that resolved.  Beyond these notations, the Veteran has consistently denied suicidal ideation, intent, or plan.  The Board finds the facts of this case to be distinguishable from the Court's recent holding in Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 722, *16-19 (Vet. App. May 19, 2017) that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  

This case is distinguishable from Bankhead because, in this case, the Veteran has not had multiple instances of suicidal ideation (passive or otherwise) throughout the appeal period.  Rather, the Veteran had a limited instance of suicidal ideation in May 2002.  The VA treatment records dated throughout the appeal period and the VA examination reports note that, prior to and since that time, the Veteran consistently denied suicidal thought, intent, or plan.  Based on the facts of this case, the Board finds that the 2002 suicidal ideation does not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflects a less degree of impairment that is contemplated by the 50 percent disability rating assigned.   

Further, the Board finds that, to the extent the PTSD has been manifested by intrusive thoughts, startle response, feelings of detachment from and distrust of others, and hypervigilance the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with deficiencies in most areas.  The feelings of detachment from and distrust of others endorsed by the Veteran are forms of social impairment.  Intrusive thoughts, startle response, and hypervigilance are like or similar to anxiety and suspiciousness.  See Mauerhan, 16 Vet. App. 436.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Intrusive thoughts and hypervigilance can result in increased feelings of anxiety and suspiciousness.      
  
The criteria for a 70 percent rating under Diagnostic Code 9411 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment for any part of the initial rating period from January 26, 2001.  38 C.F.R. §§ 4.3, 4.7.  As the criteria for the next higher (70 percent) rating for the PTSD have not been met or more nearly approximated, it logically follows that criteria of total occupational and social impairment for an even higher rating (100 percent) have not been met or more nearly approximated for any part of the initial rating period.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from January 26, 2001, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment; therefore, an initial disability rating of 50 percent, but no higher, for PTSD is warranted for the entire initial rating period from January 26, 2001.  See 38 C.F.R. §§ 4.3, 4.7.




Initial Rating for Left Foot Pes Planus 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the initial rating period from October 5, 2009 to September 30, 2015, and a 20 percent disability rating from September 30, 2015, for left foot pes planus (flat foot) under 38 C.F.R. § 4.71a, Diagnostic Code 7276 (flatfoot, acquired).  Service connection for right foot pes planus has not been established.    

Under Diagnostic Code 5276, with respect to a unilateral service-connected flatfoot disability, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances is rated 30 percent disabling for unilateral disability.  38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the service-connected left foot pes planus has been manifested by more severe symptoms than that contemplated by the noncompensable and 20 percent initial disability ratings assigned.  In an October 2011 notice of disagreement, the Veteran contended that the assignment of a noncompensable (0 percent) rating was not supported by the evidence of record.   

From October 5, 2009 to September 30, 2015

A July 1971 VA examination report notes flattening of the arches of the left foot.  A May 1983 VA examination report notes pronation with weight-bearing in the left foot with flattening of the longitudinal and transverse arch and widening of the heel itself.  A March 1993 VA examination report notes that longitudinal arches were down on both feet with the left foot noted to be worse compared with the right foot.  A July 1997 VA examination report notes that the Veteran has a left flat foot with no arch on standing. 

At the August 2010 VA examination, the Veteran reported avoiding weight-bearing on the left foot while standing and limited walking ability.  The Veteran reported left foot pain and stiffness as well as numbness on the top of the foot.  Upon physical examination, loss of arch on the left foot was noted.  No pain with motion of the toes or manipulation of the foot was noted.  Achilles tendon alignment was normal and equal on both sides.  A September 2010 VA addendum examination report notes that the Veteran has significant difference in loss of arch of the left foot compared to the right foot and physical examination of the left foot at the August 2010 VA examination revealed severe pes planus on the left.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from October 5, 2009 to September 30, 2015, the Veteran's left foot pes planus has more nearly approximated severe symptomatology, to include to include objective evidence of a marked deformity of pronation, pain, stiffness, decreased longitudinal arch height on weight-bearing, and difficulty standing or walking for a sustained period of time, and more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5726.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The Board also finds that the weight of the lay and medical evidence of record demonstrates that the criteria for a disability rating in excess of 20 percent have not been met or nearly approximated for any part of the initial rating period from October 5, 2009 to September 30, 2015.  The evidence of record does not reflect extreme tenderness of the plantar surface of the left foot or marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances (as contemplated the (maximum) 30 percent disability rating for unilateral pes planus).   

From September 30, 2015

At the September 2015 VA examination, the Veteran reported that the left foot pes planus had worsened with discomfort with initiation of ambulation and increased pain when attempting to ambulate on uneven ground.  The Veteran reported flare-ups impacting the function of the left foot that increases with activity and weather changes causing increased discomfort as well as functional impairment of decreased ability to run or walk distances.  The VA examination report notes pain accentuated on use and manipulation of the left foot without swelling on use or characteristic callouses.  Decreased longitudinal arch height on weight-bearing and objective evidence of marked pronation was noted in the left foot that is not improved by orthopedic shoes or appliances.  

The VA examination report notes inward bowing of the Achilles tendon of the left foot without marked inward displacement or severe spasm of the Achilles tendon.  The VA examiner noted that the Veteran has a pes plano valgus deformity of the left foot (flatfoot with the achillis tendon beginning to make a backwards "L").  Upon physical examination of the left foot, pain on weight-bearing and nonweight-bearing was noted with functional loss of increased discomfort associated with ambulation involving distances.   

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from September 30, 2015, the Veteran's left foot pes planus has more nearly approximated pronounced symptomatology, to include marked pronation, pain on manipulation and use accentuated, pain on weight-bearing and nonweight-bearing, decreased longitudinal arch height on weight-bearing, and difficulty standing or walking for a sustained period of time, that are not improved by orthopedic shoes or appliances, and more nearly approximate the criteria for a 30 percent disability rating under Diagnostic Code 5726.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 30 percent disability rating is the maximum allowable under Diagnostic Code 5726 for a unilateral flatfoot disability.  

With respect to the 20 and 30 percent disability ratings assigned above for the left foot pes planus, the Veteran is also separately service connected for left os calcis fracture residuals rated, as pertinent here, as 40 percent disabling from May 23, 1997.  The "amputation rule" set forth at 38 C.F.R. § 4.68 (2016) provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined ratings for disabilities below the knee shall not exceed the 40 percent rating under Diagnostic Code 5165.

As both the left foot pes planus and the left os calcis fracture residuals are disabilities of the same extremity below the knee, the combined rating for these disabilities cannot exceed the 40 percent rating available under Diagnostic Code 5165 (leg amputation at a lower level than the knee permitting prosthesis).  The left below knee lower extremity disorders result in a combined rating pursuant to 38 C.F.R. § 4.25 (2016) of 50 percent disabling for the rating period from October 5, 2009 to September 30, 2015, and 60 percent disabling from September 30, 2015.  As these combined ratings exceed the maximum rating allowable under the amputation rule, despite the disability ratings assigned herein, the maximum combined rating for the service-connected left below knee lower extremity disorders (i.e., left foot pes planus and left os calcis fracture) remains 40 percent.     

Finally, to the extent that an earlier effective date may be assigned for the left foot pes planus, nothing in this discussion precludes the Veteran was expressing disagreement for any rating period prior to October 5, 2009 that may be granted. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD or left foot pes planus for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In the April 2016 substantive appeal (on a VA Form 9), the representative contended that the 30 percent rating criteria do not account for all the symptoms associated with the Veteran's PTSD.  The Board finds that the schedular rating criteria and 50 percent initial disability rating assigned (pursuant to this Board decision) encompasses all the symptoms and impairment associated with the PTSD and no referral for extraschedular consideration is warranted.  

The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the PTSD has been manifested by anxiety, depression, a history of panic attacks, irritability, chronic sleep disturbance 

with nightmares, hypervigilance, exaggerated startle response, suspiciousness, intrusive thoughts, difficulty concentrating, disturbances of motivation and mood, one instance of suicidal ideation in 2002 without intent or plan, and difficulty in establishing and maintaining effective work and social relationships.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

Next, the Board finds that the symptomatology and impairment caused by the left foot pes planus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The left foot pes planus manifested by severe and pronounced symptomatology, to include marked pronation, pain on manipulation and use accentuated, pain on weight-bearing and nonweight-bearing, decreased longitudinal arch height on weight-bearing, and difficulty standing or walking for a sustained period of time, that are not improved by orthopedic shoes or appliances.  The schedular rating criteria specifically provide for and contemplate ratings based on the aforementioned symptomatology (Diagnostic Code 5276).    

Further, the functional limitations imposed by the Veteran's left foot pes planus disability, including difficulty standing, walking, and exercising, are primarily the result of the left foot pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  


According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the 

PTSD or left foot pes planus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, is granted.

An effective date of January 26, 2001 for service connection for PTSD is granted.

An increased disability rating of 50 percent, but no higher, for PTSD is granted.

An initial disability rating for left foot pes planus of 20 percent, but no higher, for the period from October 5, 2009 to September 30, 2015, and a disability rating of 30 percent, but no higher, for the period from September 30, 2015, is granted, subject to the limitations of combined ratings and the amputation rule.


REMAND

Earlier Effective Date for Left Foot Pes Planus

The Veteran filed a claim for service connection for left foot pes planus in October 2009.  In a July 2010 written statement, the Veteran contended that a September 1971 rating decision, which granted a 30 percent increased disability rating for service-connected left os calcis fracture residuals and noted that flattening of the arches of the left foot was probably secondary to the service-connected ankle injury, was not final because it failed to separately grant service connection for pes planus, as secondary to the left os calcis fracture residuals.  In the alternative, the Veteran contended that the failure to separately grant service connection for left foot pes planus constituted CUE in the September 1971 rating decision.  See also October 2009 written statement.  

The AOJ granted service connection for left foot pes planus in an October 2010 rating decision and assigned an effective date of October 5, 2009 (the date the service connection claim was received by VA).  In October 2011, the Veteran filed a notice of disagreement, in pertinent part, with the effective date assigned and continued to allege CUE in the September 1971 rating decision for failure to separately grant service connection for left foot pes planus.  The Veteran contended that the 1971 request for an increased rating associated with the left os calcis fracture residuals contemplated that VA would evaluate the disorder based on all residuals of the service-connected disability, including the left foot pes planus. 

The Board finds that further adjudication of the CUE question would be helpful prior to adjudicating the appeal for an earlier effective date for left foot pes planus.  The AOJ has not adjudicated in the first instance issue of whether the September 1971 rating decision, which granted a 30 percent increased disability rating for service-connected left os calcis fracture residuals and noted that flattening of the arches of the left foot was probably secondary to the service-connected ankle injury, failed to separately grant service connection for left foot pes planus and, if so, whether such failure to grant service connection for left foot pes planus is a product of CUE.  The theory of CUE is a related "question" to the earlier effective date issue currently on appeal.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact); see also Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) (citing Huston v. Principi, 18 Vet. App. 395 (2004)) (noting that, when addressing an issue related to a matter, CUE or otherwise, not previously considered by the RO, the Board must either remand the matter to the RO or secure the appellant's waiver).  The Board finds that the CUE question should be remanded for adjudication by the AOJ and issuance of a supplemental statement of the case.  


TDIU 

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  In an April 2016 substantive appeal (on a VA Form 9), the representative contended that the PTSD symptoms in conjunction with the other service-connected physical disabilities render the Veteran unable to obtain and maintain substantially gainful employment.  The representative noted that 38 C.F.R. § 4.15 (2016) requires VA to give consideration to the effects of combinations of disabilities when considering whether a TDIU is warranted.  

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the initial rating issues decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       

Accordingly, the issues of an effective date prior to October 5, 2009 for service connection for left foot pes planus, to include whether CUE is present in a September 1971 rating decision, and entitlement to a TDIU are REMANDED for the following action:

1.  In a supplemental statement of case, adjudicate the issue of whether clear and unmistakable error is present in a September 1971 rating decision that noted flattening of the arches of the left foot probably secondary to the service-connected ankle injury, but failed to separately grant service connection for left foot pes planus.  

2.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

3.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary including the relevant work history and income information requested in a claim for individual unemployability (VA Form 21-8940).  

4.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


